Citation Nr: 1020347	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1990 to November 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that in pertinent 
part, denied service connection for a low back disability.  
In September 2009 the case was remanded for additional 
development.      

The Board's September 2009 remand referred to the RO for 
clarification/any appropriate action the matters of 
apparently raised claims seeking increased ratings for hand 
and wrist disabilities.  The record does not reflect any 
action in response to the referral.  The Board does not have 
jurisdiction in the matters, and they are once again referred 
for any appropriate action.


FINDING OF FACT

The Veteran's back complaints in service were acute and 
resolved; a chronic low back disability was not manifested in 
service; arthritis of the back was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the Veteran's current low back 
disability is related to an event, injury, or disease in 
service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  A February 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  An April 2006 letter informed the 
Veteran of disability rating and effective date criteria.  A 
March 2010 supplemental statement of the case (SSOC) 
readjudicated the matter (curing any notice timing defect).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file.  In his October 2005 notice of 
disagreement, the Veteran stated that he had not been to a 
physician for his low back disability; hence, there are no 
pertinent treatment records to obtain.  Pursuant to the 
Board's remand instructions the RO arranged for a VA 
examination in February 2010.  The examination is adequate as 
it considered the evidence of record and the reported history 
of the Veteran, was based on an examination of the Veteran, 
noted pertinent history and all physical findings necessary 
for a proper determination in the matter, and explained the 
rationale for the opinion offered.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duty to assist is met.  

B. Factual Background

On June 1990 service entrance examination the Veteran's spine 
was normal on clinical evaluation.  

An October 1995 STR notes that the Veteran complained of low 
back pain for 24 hours.  He related he pulled on a breaker 
bar of a rotor blade, and had an immediate onset of back pain 
and the onset of left leg tingling by the next morning.  The 
examiner noted that there was no radiculitis.  Heel/toe walk, 
knee raises, torso twist, toe touch, side bend, and back arch 
were all within normal limits.  Leg strength was symmetrical 
and reasonable.  Deep tendon reflexes were symmetrical and 
brisk.  Straight leg raising to 80 degrees was negative.  
There was no edema, ecchymosis, or spasm.  The assessment was 
lower paravertebral muscle strain.  Ecotrin, heat, and 
stretching were prescribed, and the Veteran was put on a 
[restricted duty] profile of no lifting over 20 pounds and no 
physical training for 7 days.   

On July 1996 service separation examination, the Veteran's 
spine was normal on clinical evaluation.  He reported he had 
had back problems.  The examiner noted that the Veteran had 
low back pain after heavy lifting but the condition was 
stable and had resolved.  

A January 2005 VA outpatient treatment record notes that the 
Veteran had back pain.  

A November 2005 VA outpatient treatment record notes that the 
Veteran continued to have low back pain of the left side.  
The pain was of a stabbing/pulsating nature and hurt from the 
top to the middle of his left thigh.  The Veteran reported 
that he had constant soreness over his entire back.  

A November 2006 VA outpatient treatment record notes that the 
Veteran experienced muscle spasms in his back and was not 
getting any relief from prescribed medication.  

A January 2007 VA outpatient treatment record notes that the 
Veteran reported that he injured the lower-middle and left 
side of his back while working on a helicopter. 

A February 2007 VA outpatient treatment record notes that the 
Veteran sought a letter stating that he was not disabled due 
to his back.  It was noted he was seen in November for 
intermittent pain and that (to the writer's knowledge) the 
Veteran had never been disabled due to back pain.  It was 
further noted that there was no reason why the Veteran should 
not be able to seek employment.  

A December 2007 VA outpatient treatment record notes that the 
Veteran had low back pain off and on following heavy lifting 
at work.  He did not take anything for pain.  He stated that 
Motrin did not work and Naproxen barely took away the pain. 

On February 2010 VA examination the examiner reviewed the 
Veteran's claims file and summarized pertinent STRs regarding 
the Veteran's complaint of back pain in service.  The Veteran 
reported that he injured his back in service, and that he had 
low back pain at the time.  He stated that he took over-the-
counter medication, but did not seek treatment postservice, 
as he did not have medical insurance.  He reported a fair 
amount of pain with a constant ache.  X-rays were interpreted 
as revealing normal vertebral body alignment with no evidence 
of fracture or subluxation.  There was no instability on 
flexion or extension.  There was mild to moderate disc space 
narrowing at L5-S1.  Intervertebral disc spaces and facet 
joints were otherwise well maintained.  The sacroiliac joints 
were normal.  There were no soft tissue abnormalities.  The 
diagnosis was degenerative disc disease at L5-S1 without 
lower extremity radiculopathy.  The examiner opined that the 
Veteran's disability was not caused by or a result of his 
service.  For rationale, the examiner cited to the fact that 
there was no documentation to support the Veteran's 
contention of continued low back pain after service for 
almost 10 years.  He noted that the Veteran denied any 
postservice back injury, but had a demanding job over the 
past three years as a technician on oil rigs (requiring 
ladder climbing).  He found significant that the Veteran 
sought no treatment for 10 years (during which an injury may 
have occurred).  He concluded that there was no direct 
evidence of a nexus between the Veteran's one time episode of 
low back pain on active duty and his current degenerative 
disc disease.  
 
C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include arthritis) may be 
service-connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record demonstrates that the Veteran has a 
low back disability.  Diagnostic studies (including on 
February 2010 VA examination) have found degenerative disc 
changes at L5-S1.  The Veteran's STRs document that during 
service he was seen for a single episode of back pain 
(following an injury).  However, the low back injury in 
service apparently resolved, as the examiner on 1996 service 
separation examination found that the Veteran's back 
condition was stable and had resolved.  Furthermore, there is 
no evidence that arthritis was manifested in the first 
postservice year.  Consequently, service connection for a low 
back disability on the basis that such became manifest in 
service and persisted or on a presumptive basis (for 
arthritis of the low back as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is 
needed to establish service connection for the Veteran's low 
back disability is competent (medical) evidence that relates 
such disability to his service/the injury therein.  That is a 
medical question.

The only competent (medical) evidence in the matter of a 
nexus between the Veteran's current back disability and his 
injury and complaints in service is the opinion of the 
February 2010 VA examiner.  The examiner opined that the 
Veteran's back disability was not caused by or a result of 
his service and noted that there was no direct evidence of a 
nexus between that the Veteran's one time episode of low back 
pain on active duty and his current degenerative disc 
disease.  For rationale he pointed to a long intervening 
period between the injury and complaints in service and the 
present without evidence of treatment for low back disability 
in the interim, and the Veteran's strenuous and demanding 
jobs on oil rigs during the intervening period (which would 
contraindicate that he had any significant low back pathology 
throughout).  The examiner is a medical professional, and 
competent to offer an opinion in the matter; hence, the 
opinion is probative evidence.  As it includes rationale, and 
there is no competent (medical) evidence to the contrary, it 
is persuasive. 

The Veteran is competent to provide lay evidence as to his 
observation of his low back symptoms.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, he is not competent to 
establish by his own statements that his low back disability 
is etiologically related to a remote in-service back injury, 
as that is a complex medical question, and he is a layperson, 
lacking the requisite expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 
1372, 1374 (Fed. Cir. 2007). 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must 
be denied.


ORDER

Service connection for a low back disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


